MEMORANDUM **
Khanh Pham, a California state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 ae*770tion, without prejudice, for failure to exhaust administrative remedies as required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo. O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1059 (9th Cir.2007). We affirm.
The district court properly dismissed the action because Pham failed to file an administrative appeal within fifteen working days of the alleged incident as required by title 15, section 3084.6(c) of the California Code of Regulations. See Ngo v. Woodford, 539 F.3d 1108, 1110 (9th Cir.2008) (concluding that inmate’s failure to bring timely administrative complaint constitutes non-exhaustion).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.